


Exhibit 10.119

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Amendment”) is effective as of December 16,
2011, by and between ADCARE HEALTH SYSTEMS, INC., an Ohio corporation (the
“Company”), and DAVID RUBENSTEIN, an individual (“Officer”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Officer have entered into that certain Employment
Agreement dated as of November 15, 2011, (the “Agreement”), and the parties wish
to amend the Agreement as provided herein;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein, the parties hereto do hereby agree as follows:

 

1.             Amendment of Agreement.   The first paragraph of Section 3(d) of
the Agreement is hereby amended and restated in its entirety as follows:

 

(d)           Equity Compensation.   As of the Effective Date and as a material
inducement to the Officer to enter into employment with the Company, the
Compensation Committee shall grant to the Officer: (i) a warrant to purchase
100,000 shares of the Company’s common stock, no par value (the “Common Stock”),
with an exercise price per share equal to the Fair Market Value (as defined in
the AdCare Health Systems, Inc. 2011 Stock Incentive Plan) of the Common Stock
on the Effective Date: provided, however, that if the Fair Market Value of the
Common Stock on the Effective Date is less than $4.13, then the exercise price
shall be equal to $4.13 per share (the “First Warrant”); and (ii) a warrant to
purchase 100,000 shares of Common Stock with an exercise price per share equal
to the sum of the Fair Market Value of the Common Stock on the Effective Date
plus $1.00 per share (such sum, the “Base Exercise Price”); provided, however,
that if the Fair Market Value of the Common Stock on the Effective Date is less
than $4.13, then the exercise price shall be equal to (1) the Base Exercise
Price minus (2) the absolute value of the difference between the Fair Market
Value of the Common Stock on the Effective Date and $4.13 (the “Second Warrant”
and, together with the First Warrant, the “Warrants”). The First Warrant shall
vest one third (1/3) on each of the three subsequent anniversaries of the
Effective Date; the Second Warrant will vest one third (1/3) on the second,
third and fourth anniversaries of the Effective Date. All vesting requires that
the Officer is employed by the Company on such date, provided however, that if
the Officer resigns for “Good Reason,” or a “Change in Control” occurs while the
Officer is employed by the Company, then the Warrants shall immediately become
one hundred percent (100%) vested. The Warrants shall have a term of ten
(10) years subject to earlier expiration upon termination of Officer’s
employment. The Warrants shall be exercisable for cash, or at the option of the
Officer, in a cashless exercise (by reducing the number of shares he receives
upon exercise by a number of shares with a then Fair Market Value equal to the
aggregate exercise price of the shares purchased). The Warrants, to the extent
vested, shall continue to be exercisable for three (3) months following the
Officer’s termination of employment. The Warrants shall be evidenced by warrant
certificates bearing restrictive legends, in form and substance acceptable to
the Company and the Officer and otherwise in accordance with this Agreement. The
Officer understands and acknowledges that, (i) the Warrants are being issued
without registration under

 

--------------------------------------------------------------------------------


 

the Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws pursuant to an exemption from the Securities Act and such laws;
(ii) the issuance of the Common Stock issuable upon the exercise of any Warrant
or portion thereof may be made only if an exemption from the registration
requirements of the Securities Act and any applicable state securities laws is
available; and (iii) the Warrants and all shares of Common Stock issuable upon
exercise of the Warrants may be disposed of only in accordance with the
Securities Act and any applicable state securities laws.

 

2.             Miscellaneous. The existing terms and conditions of the Agreement
shall remain in full force and effect except as such terms and conditions are
specifically amended by, or conflict with, the terms of this Amendment. This
Amendment shall be governed by, and construed and enforced in accordance with,
the laws of the State of Georgia, without regard to the conflicts of laws
principles thereof. This Amendment may be executed simultaneously in
counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same instrument. Executed counterparts may
be delivered via facsimile transmission.

 

IN WITNESS WHEREOF, the Officer has executed and delivered this Amendment, and
the Company has caused this Amendment to be executed and delivered by its duly
authorized officer, all as of the day and year first above written.

 

 

ADCARE HEALTH SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

Name:

Boyd P. Gentry

 

Title:

President and CEO

 

 

 

 

 

 

 

/s/ david rubenstein

 

DAVID RUBENSTEIN

 

2

--------------------------------------------------------------------------------
